Judgement amended by striking therefrom the 7th paragraph as not a proper part of the judgment and as so amended the judgment is affirmed, with costs against the claimant. The appeal of the State of New York is dismissed, without costs, on the ground that no appeal lies from a decision (Gilmore v. Ham, 61 Hun, 1; affd., 133 N. Y. 664; Spies v. Munroe, 35 App. Div. 527; Gabay v. Doane, 66 id. 507; Court of Claims Act, § 29), nor from a finding of fact (Reich v. Cochran, 196 App. Div. 248, 254). All concur; Hubbs, P. J., not sitting.